EXHIBIT A
                              l2013                             MAJOR     HAM

                                         Umpire Year End Performance Evaluation
                                                                                      8    FBA




  UMPIRE INFORMATION

                               Name      Angel Hernandez                                         Date to Position 4/1/1993

                        Crew Chief       No                                                           Salary   MLS   20


                    On Probation         No




  INSTRUCTIONS FOR RATING GOALS

 Evaluate the degree to which goals previously set were met. Describe specific detailed                                   accomplishments      that

 have been achieved toward those goals since the goal was set.




  UMPIRE GOALS
                                                                                 Related Accomplishments




        Goal        0   Exceeded   the   Goal
Attainment          0   Achieved   the   Goal
                                                                                                                                           EXHIBIT
                        Did   NOT Achieve       the Goal




 INSTRUCTIONS FOR RATING EVALUATION                                                                 COMPONENTS

 Evaluate the degree to which             the   field   evaluation       administrative      and judgment components of       the   Umpire
 Evaluation    and      Training   System     Addendum C           to the Basic   Agreement           were demonstrated.    Umpires  will be

 evaluated     in   each of the components based on the reports submitted by the Supervisors and Field Observers

 observations       of the Senior Vice President of Umpiring and his staff and with respect to plate judgment information

 generated by the ZE System. Describe specific detailed examples that have occurred since the                                          last

 performance evaluation.

 Definition    of ratings


         Exceeds Standard Performance                      is   truly   exceptional       well   above-average   and demonstrates     an


          CONFIDENTIAL                                                                                                          DEF   001529
          absolute        mastery of the category.


          Meets Standard Performance                     exemplifies          the   standard        defined.




          Does Not Meet Standard Performance does not meet                                      the definition        of the standard    improvement
          needed.




Exceeds       Standard and Does Not Meet Standard                             ratings    MUST       be supported by narrative       comments.




FIELD EVALUATION                                 COMPONENTS


A. Effort               and Professionalism

Focus

Consistent        concentration       on the crucial elements               throughout       the entire       game.
                                                                                                                                Exceeds    Standard


                                                                                                                                Meets    Standard


                                                                                                                                Does    Not Meet    Standard



Comments               Observers and supervisors reported that you seemed to carry a solid concentration level to each

                       game. You were aware of what was going on in the game and this helped to put you in good position
                       to make calls or foresee situations. You received an exceeds rating in this area for making the correct

                       call   on the hidden     ball trick    play.




Hustle

Movement            purpose during a play to get into proper position to cover such
                  with    a

play.
method
        The          to be covered
                distance            by the umpire will often dictate the speed or
           the umpire uses to get into position i.e.
                                                                                                                           0    Exceeds    Standard
                                                     running vs. jogging.  Walking
on the    field   is    not    an acceptable technique          unless the          distance   is   so short that
                                                                                                                           O    Meets    Standard
running    is   not     for example
                        practical                      moving into position for a force play or
steal play or going out on a short fly                 ball     or   line   drive    etc..                                 0    Does Not    Meet    Standard


Comments               You worked hard on the           field   and continued           to   show     the appropriate     amount   of hustle at the

                       appropriate    times during the game.




Demeanor

Displays      a conscientious        and   earnest     desire to carry         out on-field         duties.    Exhibits

posture that reflects interest             in   the   game.                                                                0    Exceed    Standard


                                                                                                                           0    Meets    Standard


                                                                                                                           0    Does Not    Meet Standard



Comments               As was mentioned   in your Mid-Year evaluation you made strides in this component once again this
                       year. Throughout the season you kept a positive and determined demeanor on the field. You handled
                       yourself and each game situation in a calm and positive manner. You will likely battle the perception
                       of the   Clubs and media that you are routinely attempting to put yourself in the spotlight for some
                                                                       in this area should work
                       time.    However  your continued improvements                            to change  this perception.




Appearance

Proper display of uniform. See also Article                     19.A of the Basic            Agreement.

          CONFIDENTIAL                                                                                                                     DEF   001530
                                                                                                                         0    Exceeds      Standard


                                                                                                                         0    Meets      Standard


                                                                                                                         0    Does      Not Meet    Standard


Comments            As discussed with you during the season                        the Commissioners Office             suggests you wear a         fitted

                    uniform     cap when        working.




Mobility

Possesses     and demonstrates            the physical        ability   to   move        into   proper position on
field.
                                                                                                                         0    Exceeds      Standard


                                                                                                                         O    Meets      Standard


                                                                                                                         0    Does      Not Meet    Standard


Comments            You were     in   excellent           condition and that combined with your instincts made you very
                                                      physical

                    capable     of   making     all
                                                     necessary movements on the field. Stay committed to your physical
                                                      the

                    conditioning       during the off-season. It is important to be in first-class shape to stay healthy and
                    maintain     mobility for the future.




Fraternization

Avoids excessive casual               unnecessary conversation with uniformed personnel or
                                game and     otherwise adheres to the Office of the
                                                                                                                         0
                         the
spectators    during                                                                                                          Exceeds      Standard
Commissioners policy on fraternization                      as set forth      in   the   Umpire     Manual
Manual.                                                                                                                       Meets     Standard


                                                                                                                         0    Does      Not Meet    Standard


Comments




B.    Game and                 Situation               Management

MLB      Procedures

Adheres to    all    procedures and responsibilities as outlined in the Conduct and
Responsibilities

Bulletins    or other
                      of Umpires portion of the Manual the Baseball Operation

                         policies distributed           to umpires.
                                                                                                                         0    Exceeds      Standard


                                                                                                                         D    Meets     Standard


                                                                                                                         0   Does       Not Meet    Standard


Comments            Overall you carried             out the   duties that      were expected of a Major League umpire. Your press meeting
                    after the controversial           instant    replay incident     was handled as well as possible under the
                    circumstances.        It   is   understood that you take issue with the video                     feed that   was   provided    to   you for
                    review.




Official    Baseball Rules and Interpretations

Adheres to and applies rules accepted   practices  and interpretations detailed                                  in

the Official Baseball Rules the Baseball Operations Bulletins and the Rule
Interpretations       portion    of the    Manual.
                                                                                                                         0   Exceeds      Standard


                                                                                                                         0   Meets      Standard


                                                                                                                         0   Does       Not Meet    Standard


Comments            Continue to study the rules               bulletins      and   Manual         but   most importantly continue the solid job you
                    were doing discussing potential               situations       with     your crewmates      and the umpiring staff. These


           CONFIDENTIAL                                                                                                                   DEF   001531
                 discussions         in    the   umpire        room before and after games were a benefit to                                all    involved.




Situation      Management
Adheres to the Handling Situations                           provisions      of the        Manual       in   the   Conduct and

Responsibilites      of   Umpires section.                                                                                            O      Exceed      Standard


                                                                                                                                      O      Meets     Standard


                                                                                                                                             Does     Not Meet        Standard



Comments        Although        you had some difficult situations you met standard in this component. When                                                         tense

                 situations      arise on the field whether they involve fans media or club personnel focus                                                        on your
                 reaction     to the       situations.         Make       sure to         maintain       a   calm demeanor on the            field.




                The       incident    in   Toronto           that   led   to the ejection              of the   manager        after the   changing of a           ball   that   you
                 killed    could     have        been        Your decision to change your own
                                                         handled better.                                                                    call   created     a   difficult

                 situation      and an ejection that was going to be difficult to avoid.




C.   Field Proficiency




Style and Form of Calls

Signals    are visible     crisp     clear       and     decisive.        Intensity of          call    increases with

closeness of play.        See   also Section             VIII of the        Manual         in   the     Conduct and
                                                                                                                                      0      Exceeds      Standard
Responsibilities     of Umpires section.

                                                                                                                                      0      Meets     Standard


                                                                                                                                      O      Does     Not Meet        Standard


Comments        Your mechanics were picture perfect and emulated by less-experienced                                                       umpires.     You have          the    ability

                to sell close calls which added to the credibility of the call.




Four-Umpire Mechanics

Adheres to mechanics as outlined                    in   Mechanics          for the        Four-Umpire             System.
                                                                                                                                             Exceeds      Standard


                                                                                                                                      O      Meets     Standard


                                                                                                                                             Does     Not Meet        Standard



Comments        You and your crew performed well in your use of the four-man mechanics. There were many positive
                reports with no negative issues recorded.




Reactions to Development                    of Plays

Exhibits   knowledge        and perception              of    how   play    will     develop through               correctly

anticipating   where how and speed                       at   which       play     will   occur.
                                                                                                                                      0      Exceed      Standard


                                                                                                                                      O      Meets     Standard


                                                                                                                                             Does     Not Meet        Standard


Comments        Over the course of the season you demonstrated solid instincts and reactions on plays. You received
                an exceeds rating for your ability to rotate on two close calls at the plate. However in another game
                itappeared you over anticipated a runner going to second base on an overthrow                                                           and called         him out.
                Continue to trust your instincts and stay focused through the end of each play.



           CONFIDENTIAL                                                                                                                                   DEF       001532
ADMINISTRATIVE                                  COMPONENT

Ejections      and Situation             Handling

Ejections     and other incidents are handled                    in   the    manner     described     in   the

Conduct and Responsibilities                  of Umpires        portion      of the   Manual.
                                                                                                                           a   Exceeds     Standard


                                                                                                                           0   Meets     Standard


                                                                                                                               Does      Not Meet    Standard



Comments              You had   five ejections issued one warning   and issued five equipment violations this season. This

                      was    good use of equipment violations as an intermediary step to control a situation before an
                             a

                      ejection. You were given an exceeds   rating for your handling of an incident where the player was out

                      of control and you maintained control of your emotions and the situation.    However you were issued
                      a does not meet rating for your confusing timing and signaling of the ejection of the Braves manager
                      and catcher. Continue to review your handling of on-field incidents and review each one with your
                      crew chief and supervisor.




Submitting Umpire                  Reports

Incident     Reports are            a   filed   in   a timely    fashion         b   thorough     and

comprehensible       and           c    accurately      descriptive         of   the incident.    See      Article   9.H
                                                                                                                           O   Exceeds      Standard
of the   Basic    Agreement.
                                                                                                                               Meets     Standard


                                                                                                                           0   Does      Not Meet Standard



Comments                                                                                                            Remember to
                      Both       your phone and written incident reports included the necessary amount of detail.
                      collect     your thoughts and plan your verbal report prior to calling in your incidents. You should
                                                                                             incident. Make sure to review the
                      attempt to avoid      leaving numerous messages regarding the same
                      video of     your incidents before submitting your formal written report. The video and your written
                      report      should complement   each other.




Communication                with Office


Umpire     fulfills       administrative requests           e.g.      requests        for hotel   locations      spring
                                                     fashion. Umpire checks
training requests uniform requests etc. in a timely                                                                            Exceeds      Standard
regularly for MLB e-mail and responds within the appropriate time period.

                                                                                                                           0   Meets      Standard


                                                                                                                           O   Does      Not Meet    Standard



Comments              You were responsive to              all   information        requests     from the Commissioners         Office.




Application           of Pace of        Game     Procedures


Umpire complies with all provisions of the annual Baseball Operations Bulletin on
Pace of Game Procedures and other Pace of Game policies. Time of Game                                                      0   Exceeds      Standard
                                                      shall not be used to
reports issued by the Baseball Operations Department
measure whether or not an umpire                        has complied with the Pace of Game                                 0   Meets      Standard
provisions      or considered           in   evaluating    the performance  of an umpire in this area.

                                                                                                                           O   Does      Not Meet Standard



Comments              You adhered to the pace of game procedures both behind the plate and while working second                                               base

                      and keeping the clock.


                      With the pending expansion of the video replay review system it is highly likely that there                                      will   be a

                      renewed pace of game enforcement effort beginning in 2014. You and every other umpire                                            will   be

           CONFIDENTIAL                                                                                                                     DEF     001533
                  looked    upon   to play a      critical     role   in   assisting   the     Commissioners Office improve the pace of our

                  game.




JUDGMENT COMPONENT

Plate Judgment

Evaluation   of   an umpires strike zone               performance. In no event will an umpire be
rated   Does Not Meet Standard             if    his   adjusted ZE score is 90% or greater.                                   Meets    Standard


                                                                                                                              Does Not Meet       Standard



Comments          In    your 34 plate games            this   season your ZE average was 96.72%                      with   an average of 5.3 missed

                  pitches    per   game.


                  You had a very consistent season in terms of your game-to-game strike zone accuracy                                        as   you scored
                  95% or higher on ZE in 29 of your plate jobs.




Competencies

Base Judgment

Evaluation   of   an umpires judgment on the bases.

                                                                                                                        O     Exceed    Standard


                                                                                                                        O     Meets    Standard


                                                                                                                        O     Does    Not Meet Standard



Comments          Over the year you appeared to take a step back in this component compared to your past

                  performance. You missed eight plays on the bases during the season including six at first base.                                       In

                  reviewing these plays it appeared that your angle was a little too deep toward second base and that

                  you were back a little farther than you normally take your plays. Your Mid-Year evaluation expressed

                  the Commissioners Offices concern     over your four missed force plays at first base at the time. Your
                  work on this type of play showed improvement as you missed only one force play at first base during
                  the    second-half   of the season.           Continue       to focus      on   this   area for   improvement      next season.




FOR CREW CHIEFS ONLY


                                                       crew                                    Section    XIV of
Umpire fulfills the responsibilities            of a           chief as specified         in

the Conduct and Responsibilities                of   Umpires     portion      of the   Manual.                                Exceeds    Standard


                                                                                                                        Q     Meets Standard


                                                                                                                        O     Does Not Meet Standard


                                                                                                                              Not Applicable



Comments

         CONFIDENTIAL                                                                                                                    DEF 001534
EVALUATION                      SUMMARY

Overall     Rating




  o     Exceeds       Standard



  O     Meets      Standard



  o     Does Not       Meet     Standard




CORRECTIVE ACTION PLAN

If applicable      add any      required corrective action plan setting forth the steps that the Office of the Commissioner

believes    will   assist the   umpire   inimproving his performance and a timetable for completing the plan. The timetable
set forth   in   the corrective     action plan should provide the umpire with a reasonable opportunity     to improve his

performance.




Development                      Plan


    Title                                                                                                          Due




NEW GOALS

To ensure proper focus and emphasis              it   is   recommended   that goals   be set for each   umpire.   Use specific language
whenever possible.




 New        Goals




            CONFIDENTIAL                                                                                              DEF 001535
             Due




OVERALL EVALUATIVE                               COMMENTS

Over the year you showed   a consistent effort to maintain a professional approach on the field. As you know in

   perception is reality-based business any bump in your professional behavior will be magnified by the
this

media and fans. Continue to work on presenting a positive and professional demeanor on the field. If an issue
does     do your best to solve it and move on. Try not to harp on the same issue as it can take away from the
        arise

     your umpiring. Your base judgment appeared to take a step back compared to your past performance.
rest of

However you did take the advice of the supervisors and made a slight adjustment that appeared to put you
back on track.        Review   your missed     calls   moving forward to see   if   there   are   any other changes   needed.




ACKNOWLEDGEMENT

By   electronically    signing   this   form   the   umpire acknowledges that the performance            evaluation   has been    conducted.




          CONFIDENTIAL                                                                                                  DEF     001536
Employee              Angel Hernandez    A.H.   electronic   signature    for the

                      evaluation   of Angel   Hernandez


Date                  12/29/2013    0959 AM




       CONFIDENTIAL                                                      DEF   001537
HR Rep                Matthew   R McKendry M.M.     electronic   signature for the

                      evaluation   of Angel   Hernandez


Date                  12/30/2013    0916 AM




                                                                     DEF   001538
       CONFIDENTIAL
EXHIBIT B
                                                                   MAJOR       LEAGUE     SEAIL

                           2014 Umpire Mid-Year Performance Evaluation



 UMPIRE INFORMATION

                            Name         Angel Hernandez                                           Date to Position 4/1/1993

                   Crew Chief No                                                                           Salary     MLS       21


                 On Probation            No




INSTRUCTIONS FOR RATING EVALUATION                                                                        COMPONENTS

Evaluate the degree to whichthe field evaluation administrative and judgment components of the Umpire Evaluation

and         System Addendum C to the Basic Agreement were demonstrated. Umpires will be evaluated in each of
      Training
the components based on the reports submitted by the Supervisors and Field Observers observations of the Vice
President of Umpiring and his staff and with respect to plate judgment information generated by the ZE System.
Describe specific detailed examples that have occurred since the last performance evaluation.


Definition    of ratings


Exceeds Standard Performance                       is   truly   exceptional       well    above-average        and demonstrates              an absolute mastery of
the category.


Meets Standard             Performance        exemplifies the         standard        defined.




Does Not Meet Standard Performance                              does not meet the definition              of the   standard      improvement needed.


Ratings   MUST    be supported           by narrative           comments.
                                                                                                                                                                     EXHIBIT




FIELD EVALUATION                  COMPONENT
                                                                                                                                                       di




The   Field Evaluation       Component see               Section III.A      of   Addendum C            to the Basic

Agreement        consists    of the following           three     areas    i     Effort   and   Professionalism

which                             hustle demeanor appearance  mobility and
                                                                                                                          0
          includes    focus                                                                                                          Exceeds    Standard
fraternization        ii   Game     and Situation Management which includes adherence
     MLB procedures
                                                                                                                          D
to                          the               Baseball
                                         Rules the Baseball Operations Bulletins
                                  Official
                                                                                                                                     Meets   Standard
the Rules Interpretations portion of the Manual and the Handling Situations
provisions in the Conduct and Responsibilities
Field   Proficiency   which
                                               portion of the Manual and iii
                                   includes style        and form of calls four-umpire mechanics
                                                                                                                          0          Does    Not Meet       Standard

and   reactions   to the    development            of   plays.
FIELD     EVALUATION              COMPONENT

Comments          You worked every day with effort and intensity and were issued an exceeds rating for your focus during
                  the April 29 game in San Francisco. Your appearance on the field is among the best in the League and
                  you keep yourself in first-class physical condition.                          This top condition     is   a    significant     factor      in   your
                  standout mobility and consistent level of hustle.


                  While     serving as acting-Crew Chief on July 10 you came in to work the plate during the fourth inning

                  after    Umpire Johnson was forced to leave the game following a head blow. You were issued an exceeds
                  rating    for   your   willing    attitude       and hustle to assist your injured crew               mate.


                  You received       an exceeds           rating    for   your handling         of a   unique situation     involving        trips   to the       pitcher   in




             CONFIDENTIAL                                                                                                                            DEF    001539
                  Tampa Bay on May                 24. You noticed that the Boston catcher met with the Clubs coaching staff during                                                  a

                  Video Replay         Review.        He was going to the mound when you properly stopped him and informed the
                  Club that a        visit    to   the mound would count as a trip to the pitcher following the meeting with the

                  coaching        staff.




                  There was one instance         in which you displayed a negative demeanor during a Video Replay Review.
                  Even though          understandably nobody wants to be told that their on-field call was wrong it is
                  imperative        that you appreciate the fact your demeanor is being observed by the public in those

                  situations        and you would           not    want to create a perception                 that      you would prefer an incorrect            call   to

                  stand.




ADMINISTRATIVE                  COMPONENT

The Administrative Component                   see       Section   III.B      of    Addendum      C   to the Basic
                                                                                                                                 0    Exceeds       Standard
Agreement     consists of the following                  four   areas         i    overall   proficiency      in


handling ejections warnings and other on-field incidents ii submission of
                    communication with the office and iv adherence to and
                                                                                                                                 O    Meets    Standard
umpire reports iii
enforcement of the Office of the Commissioners Pace of Game requirements.                                                             Does    Not    Meet Standard
ADMINISTRATIVE                  COMPONENT

Comments          You had three ejections and did not issue a warning or equipment violation during the                                                first    half.    You
                  showed  restraint and kept yourself under control during each of the incidents.



                  Your willingness to switch crews and assignments during the first half of the season was                                                 much
                  appreciated. With the number of injuries illnesses and other absences   that plagued the                                                staff    during the

                  first   few
                           months of the season                       being        able to   move you and some              of   your peers from crew-to-crew                  was
                  a tremendous help.



                  You maintain  regular contact with the leadership group in umpiring. You spoke to Joe Torre concerning

                  your desire for added responsibility. He emphasized that would only come to fruition with your ability to
                  remain focused on the present and things that you can control.




PLATE JUDGMENT


Evaluation   of   an umpires strike zone performance. In no event will an umpire be                                                   Meets    Standard
ratedDoes Not Meet       Standard if his adjusted ZE score is 90% or greater.
PLATE JUDGMENT                                                                                                                   0    Does    Not Meet         Standard



Comments          Your ZE average was 96.30% with 5.4 missed pitches in your 20 first half plate jobs. While your overall
                  plate work results were solid your ZE scores have fluctuated greatly from game-to-game    this season.

                  You had two 100% games and others uncharacteristically     below your normal performance. Your focus in
                  the     second     half    should      be on gaining more consistency                  in   your plate work.




BASE JUDGMENT

Evaluation   of   an umpires judgment on the bases.                                                                              0    Exceed    Standard
BASE JUDGMENT
                                                                                                                                      Meets    Standard


                                                                                                                                 0    Does    Not Meet         Standard



Comments          You missed         six     plays during       the   first       half of the   season. One miss was a tag play at the plate and                              all    of

                  the        misses were force plays at first
                          other                                                        base.    Your misses        all   came    during   one particularly        difficult

                  stretch of the first half between April 28          - June 1. Half of your misses including the tag at the plate                                                  in


                  Toronto          however        were extremely close plays. Therefore you should remain confident and move
                  beyond each          call    once you have reviewed it and take away lessons. The importance of turning the

                  page     is   essential     for solid future         performance.




           CONFIDENTIAL                                                                                                                              DEF   001540
                 One suggestion is to make an effort to get set earlier for your force plays at first base. It appeared that
                 you made positive adjustments as you have not had a missed play since that stretch ending on June 1.
                 We are hopeful that you found the necessary adjustments and that you will have the type of second
                 half that we expect to get from an umpire with your ability and work ethic.




FOR CREW CHIEFS ONLY

Umpire fulfills the responsibilities of a crew chief as specified in Section             XIV of
                                                                                                     0    Exceeds    Standard
the Conduct and Responsibilities of Umpires portion of the Manual.

FOR CREW CHIEFS ONLY                                                                                 0    Meets   Standard


                                                                                                     0    Does    Not Meet   Standard


                                                                                                          Not Applicable



Comments




ACKNOWLEDGEMENT

                                       form                                 that the   performance   evaluation   has been   conducted.
By   electronically   signing   this          the   umpire   acknowledges




            CONFIDENTIAL                                                                                              DEF    001541
EXHIBIT C
                                                                                                                                                        EXHIBIT




                                                                  MAJOR               BASEBALL


                               2014 Umpire Year End Performance Evaluation



 UMPIRE INFORMATION

                               Name        Angel Hernandez                                    Date to Position       4/1/1993


                         Crew Chief No                                                             Salary    MLS     22


                     On Probation          No




 INSTRUCTIONS FOR RATING GOALS

 Evaluate     the  degree to which goals previously set were met. Describe specific                          detailed accomplishments                  that

 have    been    achieved toward those goals since the goal was set.




 UMPIRE GOALS

                                                                                      Related Accomplishments




         Goal        0    Exceeded   the Goal

Attainment           0   Achieved    the    Goal
                     O   Did   NOT Achieve        the   Goal




 INSTRUCTIONS FOR RATING                                                EVALUATION                COMPONENTS

 Evaluate     the    degree to which        the    field   evaluation administrative and judgment components                   of the   Umpire Evaluation
 and    Training     System     Addendum C           to the Basic       Agreement      were demonstrated.     Umpires       will   be evaluated in each of

 thecomponents based on the reports submitted by the Supervisors and Field Observers observations of the Senior
 VicePresident of Umpiring and his staff and with respect to plate judgment information generated by the ZE System.

 Describe specific detailed examples that have occurred since the last performance evaluation.


 Definition     of   ratings


 Exceeds        Standard Performance               is   truly   exceptional    well   above-average    and demonstrates            an absolute mastery of
 the category.


 Meets Standard Performance                     exemplifies       the   standard   defined.




 Does Not Meet Standard                    Performance          does not meet the definition      of the   standard       improvement     needed.


 Exceeds Standard and Does Not Meet Standard                               ratings    MUST    be supported   by   narrative   comments.




 FIELD EVALUATION                                  COMPONENTS

              CONFIDENTIAL                                                                                                              DEF   001542
A. Effort                and Professionalism

Focus
Consistent        concentration          on the crucial elements              throughout         the entire         game.
Focus
                                                                                                                                     Q     Exceeds   Standard


                                                                                                                                           Meets    Standard


                                                                                                                                     0     Does Not Meet       Standard


Comments                You received an exceeds         for your level of concentration
                                                           rating                       during the April 29 game in San Francisco
                        when you     correctly   on a time play and scored a 100% on your ZE. However it was also noted that
                                                   ruled

                        you had a number of missed calls this season and a common factor in missed calls is often a loss in
                        focus during play. Make sure you are always working to stay engaged in the game on the field.




Hustle
Movement        purpose during a play to get into proper position to cover such
                  with a

         The     to be covered
                                                                                                                                     0
play.           distance        by the umpire will often dictate the speed or
                                                                                                                                           Exceeds   Standard
method the umpire uses to get into position i.e. running vs. jogging. Walking

                                                                                                                                     D
on the    field    is   not   an acceptable        technique      unless the distance                is    so short that
                                                                                                                                           Meets    Standard
running    is
                        for example
                not practical                             moving       into       position   for a        force play or

steal play or going out on a short fly

Hustle
                                                          ball   or   line   drive     etc..
                                                                                                                                     0     Does Not Meet       Standard



Comments                Your work    ethic   was very sound and you showed                            effort    and enthusiasm         in your duties throughout the

                        season.   You received          an exceeds      rating       on July 10 as you came                 in   from the bases to work the plate for

                        your injured     partner        and you showed a high                level        of effort   working     the    three-umpire system.




Demeanor
Displays a        conscientious        and earnest desire to carry out on-field                           duties.     Exhibits

posture that        reflects      interest   in   the   game.                                                                        0     Exceed    Standard
Demeanor
                                                                                                                                           Meets Standard


                                                                                                                                           Does Not Meet       Standard


Comments                You exhibited a very athletic physical appearance and showed an earnest desire to do your job. For the

                        most part you did a good job of remaining calm and controlling your emotions on the field this season.
                        You had a couple of moments however where you let your professional demeanor slip following Video

                        Replay    Reviews   on the field. While the expansion of Instant Replay was new to us all these negative
                        moments     of   bad body language had a very harmful effect on all of your very positive work.




Appearance
Proper display of uniform. See also Article                       19.A of the Basic Agreement.
Appearance                                                                                                                           0     Exceeds   Standard


                                                                                                                                           Meets Standard


                                                                                                                                           Does Not Meet Standard


Comments



Mobility
Possesses       and demonstrates             the   physical      ability     to    move   into   proper position on
field.
                                                                                                                                     0     Exceeds   Standard
Mobility

                                                                                                                                     d     Meets Standard


                                                                                                                                     0     Does Not Meet Standard


Comments            There was no doubt that your                   level     of conditioning              and overall     athletic   ability   contributed     to   very good

               CONFIDENTIAL                                                                                                                            DEF   001543
                       mobility.       You showed     the     ability   to   cover long distances during rotations and also                             made   the    necessary
                       quick     twitch    adjustments       to    your positioning    as plays developed on the bases.




Fraternization
Avoids excessive casual unnecessary conversation with uniformed personnel                                                      or

spectators during the game and otherwise adheres to the Office of the                                                                 O       Exceeds    Standard
Commissioners policy on fraternization                           as set forth       in   the   Umpire        Manual

Manual.                                                                                                                               0       Meets    Standard
Fraternization

                                                                                                                                      0       Does Not Meet       Standard



Comments               There were no issues reported. This   an area that is completely in the control of an umpire and should
                                                                               is


                       never be an issue. Fraternization        from an umpires demeanor creates a perception of bias and
                                                                         detracts

                       ultimately erodes an umpires authority on the field. Continue to lead by example.




B.    Game and                         Situation            Management

MLB Procedures
Adheres to       all    procedures and responsibilities                 as outlined            in   the    Conduct and

Responsibilities            of   Umpires portion of the Manual                 the       Baseball         Operation                   0       Exceeds    Standard
Bulletins or       other policies distributed               to    umpires.

MLB Procedures                                                                                                                        O       Meets    Standard


                                                                                                                                              Does Not    Meet    Standard



Comments               In   most instances          you displayed the appropriate knowledge of and                                  ability   to   apply the   policies   and

                       protocols        contained    in the Umpire Manual and other memorandums   by the Office. However your       issued

                       actions during the June 12 game in New York were not correct as you pulled the teams off the field

                       during a weather situation while working the plate. The main issue was that you were not the crew chief
                       in this game and had not consulted  with him or the groundskeeper  regarding the situation. Section XIV

                       of   the Umpire      Manual Duties Of A Crew Chief states in part that When an umpire other than the
                       Crew      Chief    isworking home plate such umpire must consult the Crew Chief before suspending play
                       because         of weather.  Make sure to abide by the Manuals guidelines in such situations and maintain
                       proper communication            with       your chief other crewmates                       and    necessary Club personnel.




Official    Baseball Rules and Interpretations
Adheres to and applies rules   accepted practices  and interpretations detailed                                                in

the   Official        Rules the Baseball Operations Bulletins and the Rule
                 Baseball
                                                                                                                                      0       Exceeds    Standard
Interpretations portion of the Manual.
Official Baseball Rules and Interpretations                                                                                                   Meets Standard


                                                                                                                                              Does Not Meet       Standard



Comments               You received an exceeds               standard        rating      for a rarely        seen     rule situation      where the catcher          went to the

                       dugout      and talked to      his    manager         while       a   Replay       Review    was   in   progress during the        May 24 game           in


                       Tampa. The          catcher   was heading         to the          mound when you alertly warned him that a trip would be
                       charged to the pitcher          if   he reached         the       mound. This was heads up work and handled very well.




Situation        Management
Adheres to the Handling Situations                          provisions       of the      Manual       in   the   Conduct and

Responsibilites of Umpires section.
                                                                                                                                      0       Exceed    Standard
Situation        Management
                                                                                                                                              Meets    Standard


                                                                                                                                              Does Not Meet       Standard



Comments               You handled your situations this season in a calm and professional manner. During a game in Boston
                       you warned the Red Sox dugout and effectively defused the argument by informing them that you had
                       heard enough. You were proactive in attempting to stop a bench-clearing incident during the May 25

                       game       in   Tampa.




C. Field               Proficiency
            CONFIDENTIAL                                                                                                                                  DEF 001544
Style and      Form of       Calls

Signals are visible         crisp    clear      and decisive. Intensity of call increases with
closeness of play.        See      also    Section  VIII of the Manual  in the Conduct and
                                                                                                                               0        Exceeds       Standard
Responsibilities   of Umpires section.

Style and      Form of Calls                                                                                                   0        Meets    Standard


                                                                                                                               0        Does Not Meet           Standard



Comments         Your reports described clear and professional mechanics on the bases. However there were some issues
                 noted in your plate work. Following the May 13 game it was noted that you had changed    your strike
                 mechanic and it was not as visible as before. A June 9 observation noted that you had returned to
                                                                                                   this was an improvement.
                 working       as    you had in the past and it                        indicated                            Try to stay consistent
                 through       the    season with your style of                       calls   and discuss any changes with your supervisor before moving
                 ahead.


                 You sustained three head                      blows        this season  including one           on September       20 where you were positioned
                 in   the   red zone. Stay focused                          on working in the slot.




Four-Umpire Mechanics
Adheres to mechanics as outlined                     in   Mechanics           for the       Four-Umpire   System.
Four-Umpire Mechanics                                                                                                          0        Exceeds       Standard


                                                                                                                               O        Meets    Standard


                                                                                                                               0        Does Not         Meet   Standard



Comments         Your     field    evaluations            indicated         that   you worked the system well hustled and rotated well ahead of your
                             You received          an exceeds               rating   in this category for your work during the September 11 game in
                 plays.
                 New        During this instance
                          York.                   you quickly realized that a crew member had not made the proper
                 rotation and a play was developing at an uncovered      base. You reacted quickly and covered the play

                 making the correct call. Reports from your game in Baltimore on June 8 indicated that there was a
                 disputed home run/in-play   decision down the right-field  line where you echoed  one of your partners
                 calls.  However the second base umpire and the first base umpire had made                                                differing         calls   on the play.
                 This   was a confusing situation and it may have been better to withhold your                                             signal        and solve the issue

                 in   crew    consultation.




Reactions to Development of Plays
Exhibits knowledge and perception of how                           play       will    develop through        correctly

anticipating    where how and speed                       at   which        play    will   occur.
                                                                                                                               0        Exceed       Standard
Reactions to Development                       of Plays

                                                                                                                               Q        Meets    Standard


                                                                                                                               0        Does    Not Meet        Standard



Comments         Observations             of   your work noted that you showed                        good    reactions   and appropriate            positioning       on most

                 plays.      While      this   was    positive         it    failed    to explain   the high    number     of missed calls           this   season.    Most
                 missed plays result from issues with positioning timing or focus.                                        An   evaluation       your May 24 game
                                                                                                                                                of

                 noted that you were getting             too large an angle for force plays at first base                                especially on balls hit to the

                 right side of the                   One possible issue was that you remained focused on the throw to first base
                                               infield.                                                                                                                       too

                 long and should               have moved your eyes to the base sooner. It is advisable that when deficiencies are

                 noted you should strive to return to the basics                                    making a concerted         effort   to gain      a   proper angle and
                 distance         while    being set for the                play.



                 There were a couple                   season where you chose to experiment with positioning during
                                                     of instances this

                 games by doing things   such as coming into the infield to call force plays at first base or taking extreme
                 angles for your force plays. While umpires have worked these positions successfully       you may be better
                 served to go back to basics when looking to correct issues rather than move to angles and positions

                 you have         not     worked before.




          CONFIDENTIAL                                                                                                                                   DEF    001545
ADMINISTRATIVE                                COMPONENT

Ejections      and Situation Handling
Ejections     and other incidents are handled                      in    the    manner        described      in    the

Conduct and Responsibilities of Umpires portion                                 of the    Manual.                                        0         Exceeds    Standard
Ejections and Situation    Handling
                                                                                                                                                   Meets   Standard


                                                                                                                                         0         Does Not    Meet    Standard



Comments               You   had three ejections and issued one warning this season. All three ejections came during the first
                       half of the  season and you showed restraint and kept yourself under control during each of them.




Submitting Umpire Reports
       Reports are
Incident                          a   filed   in    a timely       fashion         b     thorough     and

comprehensible and                c   accurately         descriptive           of the incident.      See          Article     9.H
                                                                                                                                         0         Exceeds    Standard
of the    Agreement.
          Basic

Submitting Umpire Reports                                                                                                                O         Meets   Standard


                                                                                                                                         0         Does    Not Meet    Standard


Comments               You put a significant            effort    into    completing          your written         incident     reports       and worked to make them as
                       accurate   as possible.          This     effort      was   appreciated       by the        Office.




Communication                with Office

Umpire     fulfills     administrative requests                e.g.      requests        for hotel   locations           spring

training requests uniform requests etc. in a timely fashion. Umpire checks                                                               0         Exceeds    Standard
regularly for MLB e-mail and responds within the appropriate time period.
Communication                with Office                                                                                                 O         Meets   Standard


                                                                                                                                         0         Does    Not Meet    Standard



Comments               You were very helpful             by being your crew               communicator                 with the     Office.   If   you have     any issues during
                       the   season    reach   out to       your supervisor              or    anyone   in    the       leadership       group.




Application            of Pace of     Game Procedures
Umpire     complies with all provisions of the annual Baseball Operations Bulletin on
Pace    of Game Procedures and other Pace of Game policies. Time of Game
                                                                                                                                         0         Exceeds    Standard
reports      by the Baseball Operations Department shall not be used to
           issued

measure whether or not an umpire has complied with the Pace of Game                                                                      0         Meets   Standard
provisions     or considered          in   evaluating       the    performance            of   an umpire          in   this   area.

Application            of Pace of     Game Procedures                                                                                    0         Does    Not Meet    Standard



Comments               You followed Pace           of   Game      Procedures         this     season.   The        2014 season           set a record        for the   longest

                       average game time in Major League history. In response there is an expectation that improving the
                       pace of Major League games will be a major area of emphasis for the Office of the Commissioner in
                       2015. The assistance of you and your peers will be critical in this effort.




JUDGMENT COMPONENT

Plate Judgment
Evaluation        of   an umpires strike zone performance. In no event will an umpire                                               be
rated    Does         Not Meet Standard if his adjusted ZE score is 90% or greater.                                                      0         Meets   Standard
Plate Judgment

                                                                                                                                         0         Does Not Meet       Standard



Comments               Your ZE average was 95.73%                       in   your 32      Major League            plate jobs with         an average of 6.3 missed pitches

                       per game.


                       Your ZE results varied widely from game-to-game this season. Going                                                forward you should make a


            CONFIDENTIAL                                                                                                                                       DEF     001546
                          conscious     effort    to   improve your overall          consistency.




Base Judgment
Evaluation         of     an    umpires judgment on the bases.
Base Judgment                                                                                                              O    Exceed     Standard


                                                                                                                           O    Meets    Standard


                                                                                                                           0    Does     Not Meet   Standard



Comments                 You had eleven          missed    calls      this season.    You had two misses while working the plate six misses at first

                          base two misses          at   second     base and one miss        at third base. All six missed plays at first came on force

                          plays.Make sure to review your positioning and timing on these types of plays. Although a number of

                          your calls were on close plays we expect less missed calls from an umpire with your natural instincts
                          and hard work on the field. You have never had an issue in this area so we expect your performance to

                          improve      moving forward.




FOR CREW CHIEFS ONLY


Umpire        fulfills     the   responsibilities       of a   crew    chief as specified      in   Section    XIV of

the     Conduct and Responsibilities                    of Umpires       portion    of the   Manual.
                                                                                                                            0   Exceeds     Standard


                                                                                                                            O   Meets    Standard


                                                                                                                            o   Does     Not Meet   Standard


                                                                                                                                Not Applicable



Comments




EVALUATION SUMMARY

Overall        Rating




   o      Exceeds              Standard



   O      Meets          Standard



   o      Does           Not    Meet   Standard




CORRECTIVE ACTION PLAN

If applicable            add any       required    corrective      action     plan setting    forth the       steps that the Office of the Commissioner
believes       will      assist the    umpire     in   improving       his   performance      and a    timetable for    completing the plan. The timetable     set

forth    in   the corrective           action plan      should provide        the    umpire with a reasonable           opportunity to   improve his

performance.




                CONFIDENTIAL                                                                                                                 DEF    001547
       Title                                                                                                                   Due




NEW GOALS

To ensure proper focus                  and emphasis        it   is   recommended   that goals   be set for each umpire.    Use specific language
whenever possible.




                Due




OVERALL EVALUATIVE                                          COMMENTS

You met standard  this season  but did not appear to perform at the high level you worked at in many phases in

the past.Your base judgment and zone evaluation scores showed some inconsistency on the field. Your missed

plays came at the beginning of the season and late in the season with an almost flawless performance     in the

middle months of the year. Your strike zone results were similar as your zone efficiency scores fluctuated
between the lower               90%     to several    100% games. With your work ethic we were surprised to see                  this   type of

performance.           Make     sure to        remain focused each day you take the field.


On    several    occasions  past you requested a greater leadership role among the staff. However you need
                                   in   the

to continue              forward in your communication and your accountability
                     to take    steps                                           before this can happen. As you
discussed with Joe Torre as well as written in your past evaluations you need to be accountable to yourself
and    let    from the past go. You continue to harp on matters that happened
             things                                                           many years ago this behavior
is   not   healthynot what we expect from a crew chief or any umpire. You need to learn from the past and
                       and
then move forward. Regarding   your communication we cannot have situations like the June game in New York
where you        failed    to   communicate          with your crew chief on rain. More importantly when you do communicate

with   others        remember           to stay   calm and professional throughout.  We all may not agree with each other but we
need       to giveeach person his               or her say. Your strong personality can alienate some people and make you a
difficult    person to place on a crew.


Your work       ethic     is   outstanding.       You work    with intensity and care about your performance. We are confident in

your physical         abilities.    Stay focused        on the right things and be ready to work. We look forward to you taking a
number        of positive       steps    forward      next season and returning to the high standard you set in the past.



ACKNOWLEDGEMENT

By   electronically       signing       this   form   the   umpire acknowledges       that the   performance   evaluation    has been    conducted.




              CONFIDENTIAL                                                                                                       DEF    001548
EXHIBIT D
                                                                                                                                       EXHIBIT

                                                         MAJOIR    .    U    BASEBALL.


                                         2016 Umpire Year End Performance                    Evaluation                       aýý1                    y




     UMPIRE INFORMATION


                      Name      Angel Hernandez                                   Date to Position        1993



               Probation        No                                                       Crew Chief       No




     INSTRUCTIONS                    FOR RATING EVALUATION                               COMPONENTS

Evaluate the degree to which the field evaluation administrative and judgment components of the Umpire Evaluation
and Training System Addendum     C to the Basic Agreement were demonstrated. Umpires will be evaluated in each of
the components   based on the reports submitted by the Supervisors and Field Observers observations of the Senior
Vice President Baseball Operations and his staff and with respect to plate judgment information generated by the ZE

System. Describe specific detailed examples that have occurred since the last performance evaluation.


Definition    of   ratings


Exceeds Standard             Performance    is   truly   exceptional    well   above-average         and demonstrates an absolute            mastery
of   the category.


Meets Standard             Performance   exemplifies the standard            defined.




Does Not Meet Standard Performance does                      not   meet the     definition   of   the standard   improvement needed.

Exceeds      Standard and Does Not Meet Standard                   ratings   MUST   be supported      by narrative   comments.




     FIELD EVALUATION                      PERFORMANCE CRITERIA


 A. Effort            and Professionalism

Focus
Consistent               on the crucial elements throughout the entire game.
               concentration
Avoids excessive         unnecessary conversation with uniformed personnel or
                       casual
spectators during the game and otherwise adheres to the Office of the                                     0      Exceeds   Standard

Commissioners policy on fraternization as set forth in the Umpire Manual.
                                                                                                          Q      Meets   Standard


                                                                                                          0      Does Not Meet      Standard


Comments            Reports indicated that you displayed concentration on each pitch and play. This level of focus and
                    intensity was apparent throughout   the entire June 28 Oakland at San Francisco game. The observer on
                    hand said that it was one of the best games Ive seen Umpire Hernandez work. As the first base
                    umpire you had a wide variety of plays to rule on including over twenty force plays yet you remained
                   locked-in and called all of your plays correctly.



                   Note that you had a high number of missed plays this season however with the last four coming                             in   a
                   short time during September. Work to maintain your focus on the next play and do not dwell on a


             CONFIDENTIAL                                                                                                   DEF     001561
                    previous     play   by allowing       an error to negatively        impact your future   results.




Hustle / Mobility
Moves with a purpose during a play to get into proper position to cover such a
play. The distance to be covered   by the umpire will often dictate the speed or
method the umpire uses to get into position i.e. running vs. jogging. Walking                                   0       Exceeds    Standard

on the field is not an acceptable technique unless the distance is so short that
running is not practical for example moving into position for a force play or                                   O       Meets Standard
steal play or going out on a short fly ball or line drive etc.. Possesses and
demonstrates the physical ability to move into proper position in field.
                                                                                                                0       Does    Not Meet   Standard


Comments            You were     in first-class       physical     condition   this   season   and that aided your ability to move around the
                    fieldto get into proper position for your plays. With no                    runners on base in the April 18 game in Boston
                    Blue jays batter hit a fly ball into short left-center field.                The left fielder center fielder shortstop and
                    second     baseman   all  began to run at the fly ball. You showed good mobility as you got out into the
                    outfield   to rule on the diving catch and avoided the converging fielders. Your consistently high level                          of
                    effort   on the field left no doubt in your desire to get your plays correct.



Professionalism
Displays    proper demeanor         and a conscientious and earnest desire to carry out
on-field   duties.    Exhibits  posture that reflects interest in the game. Communicates
professionally       when    speaking with Club personnel regarding weather conditions                          0       Exceeds   Standard

stadium     operations ticketing              issues   etc.

                                                                                                                O       Meets Standard



                                                                                                               0        Does Not Meet      Standard


Comments            You took a businesslike approach to your work on the field and throughout your replay assignments.
                    Reports from an early-September   series in Cincinnati indicated that your strong on-field appearance was
                    aided by your overall physical condition and your approachable demeanor.


                    While working       replay your interaction with Replay Operations Center staff was always on a positive
                                         in

                    respectful         You readily accepted constructive feedback and criticism if warranted. Additionally you
                                  level.

                    reminded     other umpires to conduct themselves professionally  when necessary.



 B.   Game and                   Situation               Management
MLB Procedures
Adheres to      procedures and responsibilities as outlined in the Conduct and
              all

                  of Umpires portion of the Manual the Standards     On-Field
                                                                                                               0
Responsibilities
                                                                                                                        Exceeds   Standard
Operations    Regulations the Replay Review Regulations or other policies
distributed to umpires.

                                                                                                               O        Meets   Standard


                                                                                                                        Does Not Meet      Standard


Comments            You met standard           in       the most part you followed replay procedures and protocols.
                                                    this area.     For
                    However      during       the   June 18 game
                                                         in Kansas City you missed a tag play at second base that was
                    corrected using replay review. Once the Replay Official began    relaying the details of the overturn you
                    took off the headset and left the crew chief alone. As the calling and/or accompanying umpire it is
                    important to the replay process and optic of the situation for you to remain on the headset with your
                    Crew Chief throughout the completion of the conversation.



Rules and Interpretations
Adheres to and applies rules accepted practices and interpretations detailed in
the Official Baseball Rules the Standards  On-Field Operations Regulations  the
Replay Review Regulations and the Rule Interpretations portion of the Manual.                                  0        Exceeds   Standard


                                                                                                               0        Meets   Standard


                                                                                                                        Does Not Meet      Standard


Comments            You demonstrated     a solid working knowledge of the Official Baseball Rules Rules Interpretations and
                    Replay Regulations this season. Continue to work on mastering your knowledge of these guidelines as it
                    will assist you in consistently  and efficiently enforcing them correctly. You experienced one bump in this
                    area as you failed to call interference   on a batter-runner in Cincinnati. Remember that the runners
                    actions have to interfere with the fielders effort to receive the throw to first base and not necessarily
                    alter the throw to first base. Make rules review an area of focus moving forward.




Ejections    and Situation Management
Ejections   and other incidents are handled                   in   the manner described        in   the

            CONFIDENTIAL                                                                                                            DEF    001562
Conduct and Responsibilites           Umpires section of the Manual.
                                                                                            O
                                 of
                                                                                                Exceeds    Standard


                                                                                                Meets Standard


                                                                                            0   Does    Not Meet   Standard


Comments       You had two ejections during the season and did not issue a warning or equipment violation. You did a
               commendable job of making an effort to stay above the fray and not engage with uniformed personnel
               unnecessarily. You made tremendous strides in this component over the last couple of years. Keep up
               this solid work going forward.




Application of Pace of Game Procedures
Umpire complies with and enforces all provisions of the Regulation on Pace of
Game Procedures and other Pace of Game policies. Time of Game reports issued
by the Baseball Operations Department shall not be used to measure whether or               0   Exceeds   Standard

not an umpire has complied with the Pace of Game provisions or considered in
evaluating the performance of an umpire in this area.                                       O   Meets Standard


                                                                                            0   Does    Not Meet   Standard


Comments       You actively  enforced the Pace of Game procedures throughout your games this season. During the
               September    9 game in Oakland you diligently handled your Pace of Game duties b     staying aware of the
               center field clock between innings. Oaklands starting pitcher was often ready welllbefore the 030 mark
               and you made sure to still alert the batter when it was time for him to approach the box.



 C. Field          Mechanics

Style and Form of Calls
Signals are visible crisp clear and decisive. Intensity of       call   increases   with
closeness of the play. See also Section VIII of the Manual              the   Conduct and
                                                                                            O
                                                                  in
                                                                                            ý   Exceeds   Standard
Responsibilities   of   Umpires section.

                                                                                                Meets   Standard


                                                                                            O   Does    Not Meet   Standard


Comments       The clarity proper emphasis and timing of your signals this season stood out amongst your peers. You
               received two Exceeds    ratings this season and both were for emphatic calls that showed your enthusiasm
               and confidence on the field. Although some umpires are hesitant to oversell a call with replay you did a
               solid job in this component.




Four-Umpire Mechanics
Adheres to mechanics as outlined         in   Mechanics for the Four-Umpire      System.

                                                                                            O   Exceeds   Standard


                                                                                                Meets   Standard



                                                                                            o   Does Not Meet      Standard


Comments       You and your crewmates worked the four-umpire mechanics as the system was laid out in the Umpire
               Manual. For example your quick read of a crewmates mistake on July 16 in Tampa allowed you to
               rectify the blown rotation and still correctly rule on a play at the plate. Unfortunately blown rotations
               happen but your quick read helped to save the situation.



 ADMINISTRATIVE                    COMPONENT
Submitting Umpire Reports
Incident Reports are      a
                     filed in a timely fashion            b
                                                   thorough and
comprehensible and        c                  of the incident. See Article 9.H of
                                                                                            O
                     accurately descriptive
                                                                                                Exceeds   Standard
the Basic Agreement.

                                                                                                Meets   Standard



                                                                                            0   Does Not Meet      Standard


Comments       Your written reports included all the relevant details regarding the situations. Make it a regular practice
               to review  the video of the incident while writing your formal report to ensure that the details in your
               report match the video. In addition make sure to take your time and prepare your thoughts prior to
               calling in your verbal incident reports. This step will help you avoid having to make multiple calls


         CONFIDENTIAL                                                                                       DEF    001563
                   regarding    a single    incident.




Fulfillment of Office Responsibilities
Umpire communicates administrative requests e.g. requests for hotel locations
spring training requests uniform requests etc. in a timely fashion. Umpire
checks regularly for MLB e-mail and responds to all communication within the                                   0     Exceeds     Standard

appropriate time period. Umpire complies with administrative requirements
related to Replay Review and adheres to the Replay Room policy.                                                      Meets   Standard




                  as-needed
                                                                                                               0     Does Not Meet      Standard


Comments          As was noted in your Mid-Year evaluation your steady communication     with the Office
                                                                                                         regarding the
                  Cuba trip during Spring Training allowed for proper planning. You were quick to contact the Office
                  regarding any questions regarding rules travel evaluations etc. Continue this regular dialogue on an
                            basis.




 JUDGMENT COMPONENT
Plate Judgment
Evaluation of an umpires strike zone performance. In no event will an umpire be

rated Does Not Meet Standard if his adjusted ZE score is 90% or greater.
                                                                                                                     Meets   Standard


                                                                                                               0     Does    Not Meet   Standard


Comments          Your ZEaverage was 96.88%              in   your 30 Major League           plate jobs with   an average of 4.5 missed pitches
                  per game.


                  Throughout the season you performed your best behind the plate when                              calling the   complete   strike
                  zone. Continue that effort going forward.




Field    Judgment
Evaluation   of   an umpires judgment on the bases and                   in   the   field.



                                                                                                               0     Exceeds     Standard


                                                                                                               Q     Meets   Standard


                                                                                                               0     Does Not Meet      Standard


Comments          You had 12 missed calls this season all of which occurred on a variety of plays at each base. You missed
                  a hit by pitch ruling and a 45-foot lane violation  while working the plate. At first base you missed four
                  force plays a tag play and a pickoff.  At second   base you missed two steal plays and a force play. Lastly
                  you missed a steal play at third base.


                  Although your missed calls came on a number of different play types there is some concern with your
                  field judgment. You were close to not meeting standard for the year. Make sure you review your timing
                  and positioning in your close plays. In addition make sure you remain focused throughout the end of
                  each play. You seem to miss calls in bunches like your four missed calls in the second half all coming
                  within a two-week  period in September. It is vital that you can overcome any issues on the field and
                  move to the next play. Try not to dwell too much on past performance. Based on your previous work we
                  expect you to bounce back in this area.



Replay Judgment
Evaluation    of whether an umpire exercised             reasonable judgment during the
replay   review process.
                                                                                                               0    Exceeds      Standard


                                                                                                               0    Meets    Standard


                                                                                                               0    Does Not Meet       Standard


Comments When            serving     as a   Replay   Official   this   season  you conducted your reviews efficiently and accurately.
                  Thiswas a testament to your willingness                to follow the Directors lead quickly observe relevant angles
                  and make decisions when prompted. You                   applied the standards from within the Regulations to arrive at
                  the correct   decision.



           CONFIDENTIAL                                                                                                           DEF 001564
     FOR CREW CHIEFS ONLY

 Umpire fulfills the responsibilities of a crew chief as specified in Section   XIV of
 the Conduct and Responsibilities of Umpires portion of the Manual.
                                                                                         0   Exceeds    Standard


                                                                                         0   Meets   Standard


                                                                                         0   Does    Not Meet   Standard


                                                                                             Not Applicable


 Comments




     EVALUATION                     SUMMARY
 Overall       Rating




     0    Exceeds        Standard



     O    Meets        Standard



     0    Does        Not Meet     Standard




     CORRECTIVE ACTION PLAN

If   applicableadd any required corrective action plan setting forth the steps that the Office of the Commissioner
believes       will      umpire in improving his performance and a timetable for completing the plan. The timetable set
                      assist the
forth in the corrective action plan should provide the umpire with a reasonable opportunity    to improve his
performance.




     Development                    Plan


       Title                                                                                           Due




     OVERALL EVALUATIVE                       COMMENTS
You had a positive season and earned another postseason assignment. You worked in a professional manner both on
the field and in replay. Although your on-field demeanor has improved significantly the long-standing perception of
you still remains for many in the game. Do not allow their negativity to influence your performance. You should be
proud of the advances    you have made in this area. Continue to enhance your command of the rules regulations and
policies to avoid controllable issues in the future. In addition review your missed calls as there is some concern with

your field judgment. Make sure you remain confident even during difficult stretches. We look forward to your
continued growth and success     as an umpire.




               CONFIDENTIAL                                                                             DEF     001565
 ACKNOWLEDGEMENT

By   electronically   signing   this   form   the   umpire acknowledges   that the   performance   evaluation   has been conducted.




           CONFIDENTIAL                                                                                            DEF   001566
EXHIBIT E
                                                     Office      of   the   Commissioner


                                                lyL\JOR      LEAGUE BASEBALL




                                                                 JOE TORRE
                                                                      Baseball
                                                            Chief                 Officer




                                                                                                  March 27 2017



Via   E -Mail

Mr. Angel Hernandez




          Re           Crew Chief               Selection    Article 4.C.2            Letter


Dear Angel



          This       letter   is in   response       to   your request pursuant to Article 4.C.2 of the Basic
Agreement            for a written         statement        of the reasons why you were not chosen as a Crew

Chief for the 2017              season.



          The Basic Agreement gives the Office of the Commissioner exclusive authority to

appoint    umpires to act as Crew Chiefs for each of the crews                                        formed for the championship

season.    See Article 4.C.                In addition       to   seniority the Basic             Agreement provides that                       the


Office    of the Commissioner                    may     consider       other factors that             it
                                                                                                            may deem   appropriate

when     exercising       its
                                appointment discretion that seniority                                 shall   not control       in   the Office

of the Commissioners choice                        of crew chiefs                and that the Office of the Commissioner

may   rely     on those factors            it
                                                may deem          appropriate.          See Article 4.C.1 and              2.




          In   its    selection       of Crew Chiefs the Office                     of the Commissioner considers                         the

umpires performance                   in   the    most recent season as well as the length                         and consistency                of
his career     contribution.           The        Office of the         Commissioner            relies      on a variety of factors

including       but not limited            to



                        Leadership skills including                         situation   management             maintaining           an

                        appropriate             pace-of-game           on-field      presence demeanor hustle focus and

                        integrity



                        Overall       qualities      of performance                including      strike      zone accuracy
                        made/missed              calls    ability      to properly          enforce    the    Replay Regulations and
                        Procedures              on the   field    and as a Replay Official how much or how often




                                                                                                                 EXHIBIT




                                                                                                              4ý ýýý   Z
                                                                                                                            Yrl
                                                                                                                                                       AH000077
Mr. Angel Hernandez

March     27    2017

Page 2




                          the   umpire exceeds/does                      not    meet expectations              keeping the focus of the

                          game on the field                   agility     and position accuracy               in   getting the appropriate

                          angle on calls



                          Fulfillment         of duties and responsibilities including                               attendance           and the

                          umpires          adherence            to the     Four-Umpire System                  as well as other                mandates

                          of the Major League                      Baseball      Umpire       Manual         the Official Playing                    Rules

                          Replay Regulations and the Basic Agreement                                         and



                          Initiative        including           whether the umpire takes the                       initiative     to   train     and

                          mentor junior umpires.



           Based on these criteria Paul                            Emmel Mike             Everitt      and Sam Holbrook were

selected      by    the Office         of the Commissioner to be Crew Chiefs for the 2017 championship

season.      These umpires were selected                                because they exhibited tremendous leadership

skills    proficiency           in   the Official Playing                  Rules and Replay Regulations                         and high          levels


of performance             while       fulfilling         or    exceeding         all   of their responsibilities               and taking the

initiative     to   develop          the   skills   and talents of junior umpires.                          All three     also    have

performed          well    when       acting as a             fill-in    Crew    Chief.



           The      Office       of the Commissioners decision not to                                 select    you as a Crew Chief                       in


2017     has   more to do with the performance of the three umpires selected                                                  than        it   does with

any specific performance issues or required                                     abilities    that     you lack as a Major League

umpire.        You      share    many of the same qualities and                             abilities      with the selected              umpires          that


the Office       of the Commissioner relied on in                               its   selection     process         including        your passion
and dedication.             That being said                   in   order to     enhance      your candidacy             for a     Crew Chief

position       we would          like      to see    you gain greater mastery of the Official Playing Rules and

Replay Regulations                   continue        to       improve your situation management and display an

ability    to refocus           and move forward                   after   missed       calls   or receiving constructive feedback

from the Office.                We    discussed           a   number of these issues                  in   the past    as   well as in your

appraisals.          You have made                  solid       strides    in   your     interactions        with on-field personnel and

we would         like     to see      you display similar improvement                            in   these other       areas.         We       are eager

to see    you      continue to         develop        on        this    path.



             You     should understand                that the Office                 of the Commissioners decision                            not   to


select    you      as a   Crew Chief           does not            reflect      an opinion that you will not be qualified                             for


this   position      in    the future provided that
                                      you                                        address
                                                                                  In         the concerns            raised     by     this letter.


          need may arise you will be considered for opportunities to fill in as a
fact as the

temporary Crew Chief even during the 2017 championship season - a service which pays
$100 per game worked pursuant to Article 4.C.5.                                           The Office of the Commissioner shares

with you the goal of your achieving the highest level of performance                                                      skill      and       ability.

We     look    forward to working with you to achieve                                    this   goal as      you     continue        to    grow       as   a

Major League              umpire.




                                                                                                                                                                  AH000078
Mr. Angel Hernandez

March 27 2017
Page 3




                                    Sincerely




                                    9Joe
                                           Tone




cc       Peter    Woodfork

         Steven     P.   Gonzalez

         Dan     Purtell   WUA




                                                  AH000079
EXHIBIT F
                                                                                                                                   IEXHIBIT
                                                          MAJOR     LEAGUE     BASEBALL                                                a




                         2015 Umpire Year End Performance Evaluation



 UMPIRE INFORMATION

                             Name   Angel Hernandez                                    Date to Position 4/1/1993


                     Supervisor     Montague                                                  Salary   MLS     22


                   On Probation     No                                                Uniform       Number     55


                             Crew C                                                           Year Hired       1993


 MLB    Service Credit as of 23                                                             Crew Chief No

                        10/4/15




INSTRUCTIONS FOR RATING EVALUATION                                                          COMPONENTS

Evaluate the degree to whichthe field evaluation administrative and judgment components of the Umpire Evaluation

and         System Addendum C to the Basic Agreement were demonstrated.
       Training                                                               Umpires will be evaluated in each of
the components based on the reports submitted by the Supervisors and Field Observers observations of the Senior

Vice   President     Baseball   Operations      and   his staff   and   with respect   to plate judgment information generated by the ZE
System.      Describe   specific    detailed examples             that have    occurred     since the last performance evaluation.


Definition    of   ratings


Exceeds Standard. Performance              is   truly   exceptional     well   above-average        and demonstrates        an absolute mastery of
the category.


Meets Standard Performance               exemplifies the      standard     defined.




Does Not Meet Standard Performance does not meet                          the definition    of the standard       improvement      needed.


Exceeds Standard and Does Not Meet Standard                         ratings    MUST   be supported     by   narrative   comments.




FIELD EVALUATION                          PERFORMANCE CRITERIA


A. Effort            and Professionalism

Focus
Consistent               on the crucial elements throughout the entire game.
               concentration
Avoids excessive casual  unnecessary conversation with uniformed personnel or                                O      Exceeds   Standard
spectators during the game and otherwise adheres to the Office of the
Commissioners policy on fraternization as set forth in the Umpire Manual.                                    J      Meets   Standard


                                                                                                             0      Does    Not Meet Standard



Comments            Reports indicated    that   you appeared       locked-in on the        field.   You avoided     undue   conversation     with


             CONFIDENTIAL                                                                                                       DEF   001552
                         uniformed          personnel and                    and kept your focus on your duties. For example your
                                                                     spectators
                         concentration             was    praised  throughout a late April series in Oakland. You used solid focus and an
                         excellent        athletic       position on every pitch which allowed you to be set and ready for each play.




Hustle /         Mobility
Moves         purpose during a play to get into proper position to cover such a
           with a

     The distance to be covered
play.                            by the umpire will often dictate the speed or
method the umpire uses to get into position i.e. running vs. jogging. Walking
                                                                                                                                           0    Exceeds    Standard

on the
running
           field

            is
                    is


                   not
                          not     an acceptable technique
                              practical     for example            moving
                                                                            unless the

                                                                                into
                                                                                            distance

                                                                                       position
                                                                                                            is   so short that

                                                                                                       for a force play or
                                                                                                                                           D    Meets    Standard

                                          on a short                                                      Possesses      and
                                                                                                                                           0
steal   play or going out                                        ball   or   line   drive    etc..
                                                           fly                                                                                  Does    Not Meet         Standard
demonstrates              the     physical     ability     to    move    into    proper position            in field.



Comments                 You demonstrated  consistent hustle for most plays. As you know   hustle is a controllable area for all

                         umpires and should never be an issue. While working in Oakland on May 16 you displayed excellent
                         hustle and never hesitated when  covering pop-ups and foul balls. Additionally there is an extensive
                         amount        of   foul   territory       in this    park and you had               no trouble       covering     your plays.



Professionalism

Displays     proper demeanor                   and a conscientious               and earnest desire to carry out
on-field

Communicates
            duties.            Exhibits     posture       that reflects

                                                    when speaking
                                                                              interest      in

                                                                              with Club personnel
                                                                                                 the   game.                               0    Exceed    Standard
                              professionally                                                                      regarding
weather conditions                   stadium        operations ticketing               issues      etc.                                         Meets    Standard


                                                                                                                                           0    Does    Not Meet Standard


Comments                 It    was
                                clear that you maintained  a great passion for your work and truly desired to be successful on the
                         field.As a number of your reports indicated you were very professional on the field and took the job

                         seriously. You did however    have some interactions during the June 14 game in Anaheim that were
                         reported       in your game evaluation.   Between  innings you were seen dancing and speaking with fans.
                         While       these sort of interactions can indeed be positive there is a fine line regarding what is and is not

                         professional.         Be aware of           this    line as well as the            perception        you are giving     off   on the   field.




B.    Game and                        Situation                  Management

MLB     Procedures
Adheres to         all    procedures and responsibilities as outlined in the Conduct and
Responsibilities           of Umpires portion of the Manual the Standards
                                            the Replay Review
                                                                               On-Field
                                                                                                                                           0    Exceeds    Standard
Operations         Regulations                                               Regulations         or other        policies
distributed        to umpires.
                                                                                                                                           O    Meets    Standard


                                                                                                                                           0    Does Not Meet        Standard


Comments                 You met standard                in this   category         that   includes       many      items    such   as proper procedure for substitution

                         signaling        to the press          box and       handling      of lineup cards.            While     working as the acting crew chief during
                         the July      28    game        you did an appropriate                  job of gathering           the   crew   for a consultation     on a potential
                         home        run before      going to        replay.




Rules and Interpretations
Adheres to and applies rules accepted   practices and interpretations detailed in
the Official Baseball Rules the Standards    On-Field Operations Regulations   the
                                                                                                                                          0     Exceeds    Standard
Replay Review                 Regulations      and the Rule Interpretations                       portion    of the     Manual.

                                                                                                                                          0     Meets    Standard


                                                                                                                                          0     Does Not Meet        Standard


Comments              As you look to take a greater leadership role on the staff this component should be an area of focus.
                      You displayed your knowledge of the rules while working the plate on July 1 in Miami. You correctly
                      called a balk on Giants pitcher Heston  for not continuing home after starting his movement. Rules
                         knowledge   can solve many problems on the field. Rules and interpretations change frequently from
                         season-to-season    and thus should be an ongoing learning process for an umpire. Continue to engage                                                       in

                         locker room discussions regarding situations and rules.




             CONFIDENTIAL                                                                                                                                   DEF     001553
                  Your knowledge                of the  Replay Regulations was acceptable. Make sure to familiarize yourself with specific
                  language         regulation         updates and other key elements that apply to the overall replay process.




Ejections     and Situation Management
Ejections    and other incidents               are   handled     in       the     manner   described    in   the

Conduct and Responsibilites                of Umpires section of the Manual.                                                   Exceed     Standard


                                                                                                                           O   Meets    Standard


                                                                                                                           O   Does    Not Meet    Standard


Comments          You had two ejections and issued one equipment violation this season. Both of the ejections were the
                  result of arguments over check swing calls. Philly manager Sandberg was ejected for yelling out of the

                  dugout over a non-check swing call and Toronto manager Gibbons was ejected for yelling out of the
                  dugout        on a check        swing   instance was a warning issued and the ejections happened
                                                             call.    In neither

                  rather quickly.          Issuingwarning such as holding your hand up and letting the individual know
                                                           a simple

                  that you heard enough  might be enough to keep them in the game. If they do not heed the warning
                  then you have every right to eject them from the game.




Application     of Pace of            Game Procedures
Umpire complies with and enforces all provisions of the Regulation on Pace of
Game Procedures and other Pace of Game policies. Time of Game reports issued
                                                                                                                           0   Exceeded     the   Goal
by the Baseball Operations Department shall not be used to measure whether or
not   an umpire     has complied with the Pace                       of   Game       provisions   or considered    in
                                                                                                                           O   Achieved    the    Goal
evaluating    the   performance            of   an umpire        in this          area.

                                                                                                                           o   Did   Not Achieve     the Goal


Comments          Improving the pace and rhythm of Major League game was a major goal of the Office of the
                  Commissioner during the 2015 season. You did have one does not meet rating in this area for the                                               failure

                  to signal to batters               and        each half inning. The game appeared to be an isolated
                                                           pitchers        at the     start of

                  incident as you were compliant for the remainder of the season.  Overall the result of the efforts of all
                  involved was a significant improvement in the pace of games as well as an overall   reduction in the

                  average time of game. There                        is   still    room for additional       improvement   and we look for you to be an
                  asset    in   that    effort going forward.




C. Field        Mechanics

Style and Form of Calls
Signals are visible       crisp       clear      and decisive. Intensity of call increases with
closeness of the     play.      See      also Section    VIII of the Manual   in the Conduct and
                                                                                                                           0   Exceeds    Standard
Responsibilities    of    Umpires section.

                                                                                                                           O   Meets    Standard


                                                                                                                               Does Not Meet       Standard


Comments        Your      calls   were crisp clear and decisive. You increased the intensity of your call as to match the
                closeness of the        play. For example with a runner on first base and no outs in Anaheim on June 12 a

                ground ball was hit to the second baseman and he attempted to get the out at second base on the front
                end of a potential double play. However he dropped the ball while taking it out of his glove. You quickly
                and confidently signaled out and that he had dropped it on the transfer. A Replay Review confirmed

                your strong            call.




Four-Umpire         Mechanics
Adheres to mechanics as outlined                      in   Mechanics         for the      Four-Umpire    System.

                                                                                                                           o   Exceeds    Standard


                                                                                                                           O   Meets    Standard


                                                                                                                           0   Does Not Meet       Standard


Comments        You worked with and communicated   well with your partners and this communication aided you in

                running   four-umpire mechanics properly. You and your crew had a number of rotations during the
                                the

                May 12 game in Texas. Specifically on a hit to short left-center field the second base umpire went out

            CONFIDENTIAL                                                                                                                   DEF 001554
                     to rule    on an attempted shoestring catch. The ball landed however and you rotated from your position
                     at third    base to see a late tag on the batter-runners head first slide at second base.




ADMINISTRATIVE                               COMPONENT

Submitting Umpire                Reports
IncidentReports are              a   filed   in   a timely          fashion      b   thorough        and

comprehensible  and             c    accurately          descriptive      of the incident.          See      Article   9.H
                                                                                                                                 0    Exceeds     Standard
of the    Basic   Agreement.
                                                                                                                                      Meets     Standard


                                                                                                                                 0    Does Not Meet        Standard



Comments             Your reports     included          all   the   necessary details regarding incidents. Remember to reread your written
                     reports    before   submitting             them   as they are official documents used in the on-field discipline process.




Fulfillment of Office Responsibilities

Umpire     communicates           administrative requests                 e.g.       requests      for hotel    locations

spring    training requests uniform requests etc.                          in    a timely fashion.           Umpire              0    Exceeds     Standard
checks     regularly for MLB e-mail and responds to                        all   communication             within   the

appropriate       time period. Umpire complies with administrative requirements                                                  0    Meets     Standard
related    to   Replay Review and adheres to the Replay Room policy.

                                                                                                                                 0    Does Not Meet        Standard



Comments             You maintained          regular          communication          with the     Office     on administrative requests. You were more than

                     willing   to adjust     your schedule             on short notice to assist another                  crew   for the July 4th    weekend      series   in


                     Pittsburgh.     Your positive             attitude   was extremely            helpful    throughout     this    instance.



                     You properly     handled administrative                    responsibilities         pertaining     to replay operations.       You arrived     within

                     an appropriate      time frame and completed your shifts as scheduled. On multiple occasions                                           you
                     volunteered     to stay beyond your scheduled shift and assist others with their games.




JUDGMENT COMPONENT

Plate Judgment
Evaluation of an umpires strike zone performance. In no event will an umpire be

rated Does Not Meet Standard if his adjusted ZE score is 90% or greater.                                                              Meets     Standard


                                                                                                                                 0    Does    Not Meet     Standard



Comments             Your ZE average was 96.53% in your 32 Major League plate jobs with an average of 5.4 missed pitches

                     per game. Continue to improve your game-to-game consistency while working the plate.




Field    Judgment
Evaluation      of   an umpires judgment on the bases                         and    in   the   field.


                                                                                                                                 o     Exceed    Standard


                                                                                                                                       Meets Standard


                                                                                                                                 0     Does Not Meet       Standard



Comments             You had eight       missed         calls this     season. You had two misses while working the plate five misses at first
                     base and one miss             at third base.        Four of the missed plays at first came on force plays. Your instincts
                     and mobility were very good which allowed you to get into good positions for your plays. On several of

                     your missed force plays at the end of the year it appeared you were slightly closer to the plays than
                     usual and this may have caused these plays to blow up on you. You did a much better job working with
                     and accepting Replay. As you know this is a great tool for reviewing your work on the field so be sure
                     to   take advantage          of   it.




            CONFIDENTIAL                                                                                                                            DEF    001555
 Replay Judgment
 Evaluation of whether               an   umpire exercised reasonable judgment during the
 replay      review process.
                                                                                                                   0    Exceeded       the   Goal


                                                                                                                   0    Achieved      the    Goal


                                                                                                                   0    Did    Not Achieve      the Goal


Comments               During the course of the season                   you exercised reasonable judgment while serving as a primary and
                      supporting          replay    official.    Additionally your performance improved during each trip to the Replay
                      Operations          Center.     Make       sure to focus during    the replay   sessions at the annual    meetings      as repetition

                      seems     to   help    you     in   this   component.




 FOR CREW CHIEFS ONLY


Umpire fulfills the responsibilities of a crew chief as specified in Section                           XIV of
the Conduct and Responsibilities of Umpires portion of the Manual.
                                                                                                                   0    Exceeds       Standard


                                                                                                                   0    Meets    Standard


                                                                                                                        Does Not Meet         Standard


                                                                                                                        Not Applicable


Comments




 EVALUATION                          SUMMARY
Overall       Rating




   O         Exceeds    Standard


             Meets    Standard



   o      Does       Not Meet     Standard




CORRECTIVE ACTION PLAN

If applicable        add any      required corrective              action plan setting   forth the steps   that the Office   of the   Commissioner
believes      will   assist the      umpire  improving his performance and a timetable for completing the plan. The timetable
                                               in                                                                                                             set

forth   in   the corrective       action plan should provide the umpire with a reasonable opportunity to improve his

performance.




Development Plan



              CONFIDENTIAL                                                                                                             DEF    001556
      Title                                                                                                           Due




OVERALL EVALUATIVE                                    COMMENTS

You performed             season and earned an assignment to work the Division Series. As always you showed a
                      well this

great   passion forthe job and a tremendous work ethic on and off the field. In situation management remember
to stay above the fay and the use of a warning or an equipment violation     may help defuse the incident. You
took a solid step forward in this area and we look for continued positive work in the future. Remain in contact
with the    Umpiring Medical staff regarding your knee issues so that a proper medical plan can                     be developed   to

put   you    the best position to stay on the field in 2016 and beyond.
            in




ACKNOWLEDGEMENT

By   electronically    signing    this   form   the   umpire acknowledges   that   the   performance   evaluation   has been   conducted.




            CONFIDENTIAL                                                                                               DEF     001557
EXHIBIT G
                                                                        Office     of the Commissioner

                                                                 MAJOR LEAGUE BASEBALL
                                                                                                    N 7-N
                                                                                                        10




                                                                                                     October          2    2012




   Via E-Mail



  Mr. Angel. Hernandez


         L evil          n 14 V-1


                Re              Notice of Discipline



  Dear Angel



                        has conic
                It                        to    our attention           that    prior   to   the    Reds       --
                                                                                                                    Pirates     game         of   September 29          201
  your crew sought                   out an       MIL            Authenticator        and requested                 that   he   visit     the     umpire room.         Upon
  the   Authenticators                    arrival.         your crew instructed the umpire room attendant also to Summon                                                    Reds

  pitcher       Homer           Bailey          who had           pitched      a no-hitter     the night before.                    When         he   arrived Bailey         was
  asked                                   eleven baseballs
                     autograph                                           which then were authenticated                                    your crews own
              Co                                                                                                                    for

  personal           use.




                Requesting autographs from a player was unprofessional and demonstrated extremely

  poor judgment.        Your conduct in this regard directly violated Article 9.C.4 of the Basic

  Agreement which                     provides             that an     umpire        shall    not dieectly or indirectly                          ask players ..        for

  autographs.                 You     also violated               a   number      of other rules          to    which you are subject.                       For instance

  Part   1 Section XTI of the Major League                                     Baseball      Umpire          Manual page                  6      instructs    umpires       to   be

 -cautious              regarding         any     casual         fraternization         with club         employees             for the
                                                                                                                                                 purpose     of avoiding

  the
        appearance              of impropriety.                   Articles     9.A and       9.1    of the      Basic Agreement                    also   require     you   to

 conform                to   high   standards          of personal conduct.                   to    maintain           the integrity              of the international

 game of baseball                     to       protect      the image of umpires                    as impartial           professional               arbiters   and   to

 avoid        the
                     appearance            of a conflict              of interest and/or           undue        influence.              Lastly                          were
                                                                                                                                                      your actions
 particularly egregious                        because as acting crew chief you are supposed                                            to   set . positive      example
  for   the    rest      of   your crew.



               Based          on the foregoing you are hereby fined                                                   IVloreover             along with your check
 payable           to   Major League               Baseball you are instructed                       to   send        immediately to our office
 attention              Peter   Woodfork                   at   your own expense the authenticated                              baseballs signed              by Homer
 Bailey       and secured             by you on September                       29   which         will   be donated            to      charity.       Threats   to   the

 integrity of the               game       will    i.iot        be tolerated and any               future    involvement                in a     similar incident       will

  result   in      more severe             discipline.


                                                                                                                                                                                      EXHIBIT




                                    245    Park    Avenue             New York NY         10167      212        931-800         n   w     .rlý    .co
                                                                                                                                                                                                WWI


CONFIDENTIAL                                                                                                                                                        DEF      002451
   Mr. Angel Hernandez

  October       2.   2012

  Paget


            Angel we         fully   expect that   this   was an isolated incident    that will   not   happen   again   and
  that   this   specific    matter will   not   be discussed     further   with any Club personnel.       Thank you      for


  your cooperation.



                                                             Sincerely




                                                          17.toe Torre
                                                             l   VE   Baseball   Operations




  cc        Brian     Lam.

            Peter     Woodfork
            Steven     Gonzalez




CONFIDENTIAL                                                                                                        DEF    002452
                          -ý
CONFIDENTIAL
                                       y


                                       /
                                   ý


                                            a




               ýLt




                     ýJ




                          ca

                               0   Q   wY




                     ý


                     N




  DEF
  002453
EXHIBIT H
                                 Office of the Commissioner
                            MAJOR LEAGUE BASEBALL




                                                               August 23, 2019

  Via E-mail

  Mr. Angel Hernandez



  Re:    Red Sox-Rays Incident & Investigation

  Dear Angel,

  We have completed our investigation of the Boston Red Sox’s July 24, 2019 on-field
  protest. The events that transpired on the field that day while you were serving as the
  Acting Crew Chief, as well as your conduct during the investigation, raise serious
  concerns about your performance and behavior.

  Your performance during that game, particularly given your status as Acting Crew Chief,
  was deficient in several respects. First, you failed to recognize that, pursuant to Rule
  5.11(a)(8), when the pitcher is moved from the mound to a defensive position, the
  Designated Hitter (“DH”) position is eliminated for the remainder of the game. See also
  2019 Umpire Manual, Rule Interpretation #47. You had to be reminded of this Rule by
  your crew, after Rays’ player Adam Kolarek moved to first base after pitching to one
  batter. Second, you failed to adhere to the Rule 5.10(b) Comment after Kolarek’s move
  to first base created two open positions in the batting order. When the Rays Manager,
  Kevin Cash, did not designate the batting order positions for his two substitutes, it was
  incumbent on you to determine the lineup. You did not. You had an opportunity to
  remedy this failure when Cora expressly asked you who was batting in the third spot.
  But you did not provide a response, and again, did not seize the opportunity to set the
  lineup at that time. As the Acting Crew Chief, it was your responsibility to demonstrate
  leadership by actively managing the situation, communicating clearly and addressing any
  confusion in an appropriate and timely manner. Your failure to do so had you on a path
  towards a potentially valid protest situation, which was rescued only by a considerable
  delay of the game while your crew and the Replay Room provided assistance – a delay
  that, while necessary to sort things out and get the situation back on track, made the crew
  appear confused which embarrassed them and the Commissioner’s Office. Worse yet,
  this incident could have been completely avoided given that the substitution strategy that
  the Rays employed in this game was common for them and, as such, it was covered with
  you in the training provided during our Annual Meeting in January and by Charlie
  Reliford specifically right before the Red Sox-Rays series began.

  In addition, your conduct during the investigation raises serious concerns about your
  comportment as an Acting Crew Chief. As you know, members of the Commissioner’s

          245 Park Avenue, New York, NY 10167 (212) 931-7800 www.mlb.com

CONFIDENTIAL                                                                          DEF026304
  Office interviewed you and then Ed Hickox in back-to-back telephone conversations
  regarding the July 24 incident. These were purposefully scheduled as separate
  conversations, both to ensure confidentiality and to avoid the tainting of recollections. At
  the conclusion of your interview, unknown to anyone else at the time, you remained on
  the line during Hickox’s interview.

  On August 19, 2019, members of the Commissioner’s Office interviewed you regarding
  the facts and circumstances surrounding your presence on the conference line during Mr.
  Hickox’s interview. You acknowledged that you were aware prior to the calls that they
  were intended to be separate and did not dispute that you remained on the line. Instead,
  you offered a number of excuses for why you remained on the line. You claimed to not
  know whether you were supposed to stay on the line and that you wanted to be available
  if anything further was asked of you. However, you exchanged salutations with the call
  participants at the end of your call; did not ask whether you should remain on the line;
  and remained silent when the call participants were talking and waiting for Hickox to join
  the line, when the Hickox call participants announced themselves and during the entirety
  of the Hickox interview. Moreover, your purported justification for staying on the line
  (to address any further questions) strains credulity in light of your claim that you only
  heard portions of the Hickox call and the fact that you remained silent even when you
  heard statements by Hickox that you later claimed to be inaccurate. Simply put, we find
  your asserted justifications for remaining on the line to be implausible, internally
  inconsistent, premised on facts that are incorrect and not credible. As a result, we have
  concluded that you remained on the line in an effort to intentionally and deceptively
  eavesdrop on a confidential conversation in order to hear what Hickox would say about
  the July 24 incident. This is an egregious offense. Your behavior demonstrates a severe
  lack of judgment and common sense and is contrary to the qualities we expect and
  require of our leaders.

  Accordingly, effective Monday, August 26, 2019, you are no longer the Acting Crew
  Chief for Crew B.

                                                       Sincerely,



                                                       Joe Torre
                                                       Chief Baseball Officer

  cc:    Dan Purtell
         Peter Woodfork
         Steven Gonzalez




CONFIDENTIAL                                                                           DEF026305
EXHIBIT I
Confidential - Attorneys' Eyes Only   DEF002925
Confidential - Attorneys' Eyes Only   DEF002926
Confidential - Attorneys' Eyes Only   DEF002927
EXHIBIT J
Confidential - Attorneys' Eyes Only   DEF002802
Confidential - Attorneys' Eyes Only   DEF002803
Confidential - Attorneys' Eyes Only   DEF002804
Confidential - Attorneys' Eyes Only   DEF002805
Confidential - Attorneys' Eyes Only   DEF002806
Confidential - Attorneys' Eyes Only   DEF002807
Confidential - Attorneys' Eyes Only   DEF002808
Confidential - Attorneys' Eyes Only   DEF002809
Confidential - Attorneys' Eyes Only   DEF002810
EXHIBIT K
EXHIBIT L
EXHIBIT M
EXHIBIT N
